FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAN GYEONG HONG,                                 No. 12-72068

               Petitioner,                       Agency No. A088-892-215

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Ran Gyeong Hong, a native and citizen of South Korea, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and for

substantial evidence factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008). We deny the petition for review.

      Hong does not raise any challenge to the agency’s dispositive finding that

her asylum application is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny her petition as to her asylum claim.

      Substantial evidence supports the BIA’s finding that, even if Hong suffered

past persecution on account of a protected ground, her presumption of future

persecution was rebutted by a fundamental change in circumstances. See 8 C.F.R.

§ 1208.16(b)(1)(i)(A); Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th

Cir. 2003) (substantial evidence supported finding that presumption of future

persecution was rebutted). Further, substantial evidence supports the BIA’s

finding that Hong’s fear of problems if she decides to take out a new loan from

loan sharks is too speculative to meet her burden. See Nagoulko v. INS, 333 F.3d

1012, 1018 (9th Cir. 2003) (fear was “too speculative” under circumstances of

case). Accordingly, Hong’s claim for withholding of removal fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Hong failed to establish it is more likely than not she would be tortured by


                                          2                                     12-72068
or with the acquiescence of the government if returned to South Korea. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                  12-72068